Citation Nr: 0619461	
Decision Date: 07/03/06    Archive Date: 07/13/06

DOCKET NO.  00-06 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for diabetes mellitus 
(DM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1976 
to September 1980.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision that 
denied service connection for residuals of a low back injury, 
for DM, and for disabilities characterized by high 
cholesterol and abnormal liver function.  The appellant filed 
a Notice of Disagreement (NOD) in February 2000, and the RO 
issued a Statement of the Case (SOC) in March 2000.  The 
appellant filed a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) in March 2000.

In June 2000, the appellant testified during a hearing before 
RO personnel; a  transcript of that hearing is of record.  
During the hearing, the appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) stating that he wished to 
withdraw his appeal on the issue of service connection for 
disabilities characterized by high cholesterol and abnormal 
liver function, but he wished to continue his appeal in 
regard to service connection for back injury and DM.  
Thereafter, the RO issued Supplemental SOCs (SSOCs) in August 
2000 and March 2002, reflecting the continued denial of the 
claims on appeal..

In August 2002, the Board undertook further development of 
the case under the provisions of 38 C.F.R. § 19.9(a)(2) 
(2002) and Board procedures in effect.  However, the 
provision of section 19.9 that purported to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not considered by the RO 
was later held to be invalid.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, in July 2003, the Board remanded these 
matters to the RO further development and readjudication.   
After accomplishing the requested actions, the RO continued 
the denial of each claim (as reflected in the July 2003 SSOC) 
and returned these matters to the Board.

The Board again remanded these matters to  the RO, via the 
Appeals Management Center (AMC), in March 2004.  After 
accomplishing the requested action, the RO continued the 
denial of each claim (as reflected in the September 2005 
SSOC), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No back disability was shown in service or for many years 
thereafter, and there is no competent and probative evidence 
of a nexus between any current back disability and any 
incident of service, to include  low back injury.

3.  Diabetes mellitus was not shown in service or for many 
years thereafter, and there is no competent and probative 
medical evidence of a nexus between the appellant's DM and 
his military service, to include evidence that the disability 
was manifest to a compensable degree within the first post-
service year. 

4.  While diabetes mellitus type II is among the diseases 
recognized by the VA Secretary and etiologically related to 
herbicide exposure, there is no evidence or allegation that 
the appellant was exposed to herbicides during his military 
service, or that he served in an area where such exposure is 
presumed.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
low back injury are not met.  38 U.S.C.A. §§ 1101, 1131, 
1132, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

2.  The criteria for service connection for DM are not met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1132, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

 Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

In a May 2001 notice letter, the RO the RO notified the 
appellant and his representative of what the evidence needed 
to show to establish entitlement to service connection: an 
injury in military service or a disease that began or was 
made worse during service, or an event in service causing 
injury or disease; a current physical or mental disability; 
and a relationship between the current disability and an 
injury, disease, or event in service.  The RO also indicated 
the type of evidence needed  to establish each element.  
Thereafter, they were afforded opportunities to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claims, and he has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the RO letters of May 2001, March 
2004, and September 2004 satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the May 
2001 letter, the RO notified the veteran of the duties to 
notify and assist imposed by the VCAA.  notified the 
appellant that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  In the March 2004 letter, the RO 
notified the appellant that it was arranging for his 
examination in connection with the claims.  In the September 
2004 post-remand letter, the RO (via the AMC) reiterated 
notice as to what type of evidence it would obtain, dentified 
evidence that had recently been added to the record and asked 
the appellant to identify and provide the necessary releases 
for any medical providers from whom he wished VA to obtain 
evidence for consideration.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  

As explained above, the first three content of notice 
requirements have been met in the instant appeal.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, the claims file reflects that the appellant has 
submitted and identified evidence in support of his claim. 
Given these facts, as well as the RO's instructions to him, 
the Board finds that the appellant has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim.  Accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20. 1102 
(2005).

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal.  
This makes sense, inasmuch as the January 2000 rating 
decision on appeal was issued before enactment of the VCAA.  
Moreover, the Board finds that in this appeal, any delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudications, in that his claims were fully developed 
and re-adjudicated after notice was provided.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  As noted above, the 
veteran was provided notice of what was needed to 
substantiate his claims and afforded the opportunity to 
provide information and evidence pertinent to the claims via 
the May 2001 notice letter.  Thereafter, the March 2004 post-
remand letter reiterated pertinent notice, identified 
evidence that had been received, and afforded the appellant 
further opportunity to provide information and/or evidence in 
support of the appeal before the matters on appeal were 
readjudicated (as reflected in the September 2005 SSOC).  
Neither in response to those letters nor at any other point 
during the pendency of this appeal has the appellant informed 
the RO of the existence of any evidence that needs to be 
obtained prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claims is harmless.  See ATD 
Corp, 159 F.3d at  549;  38 C.F.R. § 20.1102.

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 472 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue.  While 
the RO has not provide notice as regards the degree of 
disability or effective date, on these facts, such omission 
is harmless.  Id.  As the Board's decision herein denies the 
appellant's claims for service connection, no disability 
rating or effective date is being assigned; accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with either claim on 
appeal.  The RO has obtained the appellant's service medical 
records and VA treatment records.  The appellant has been 
afforded a hearing in which to present evidence in his own 
behalf; the transcript of that hearing is of record.  The 
Board also notes that these matters have been remanded twice 
to ensure that VA's duty to assist has been fulfilled.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing, pertinent evidence in addition to that 
identified above, that needs to be obtained.  

The record also presents no basis for the RO to undertake any 
further action to fulfill the duty to assist.  In this 
regard, the Board notes that the appellant has not responded 
to RO requests for authorization to enable it to obtain 
private medical records (to include Sumter Family Practice), 
but that the appellant has not responded; no further action 
in this regard is warranted.  The  Board also notes that the 
appellant has failed to report to four VA medical 
examinations, without explanation (examinations for diabetes 
on May 10, 2003, and May 26, 2004, and examinations of the 
spine on May 14, 2003 and May 22, 2004), and without a 
request that the examinations be rescheduled.  Hence, no 
further action in this regard is warranted.  The Board 
emphasizes that the duty to assist is not a one-way street.  
See, e.g., Wood v. Derwinski, 1 Vet. App., 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.

II.  Analysis

A.  Service connection for low back disability

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

According to the appellant's service medical record, he had a 
spinal series in April 1979 that was within normal limits.  
He was treated in May 1977 for low back pain, reported due to 
heavy lifting.  He was treated for back pain in February and 
March 1980; range of motion was limited by pain, and the 
clinical impression was middle lumbar region muscle strain.  
The report of the appellant's separation physical examination 
includes an assessment that the spine was normal.  

A September 1999 VA medical examiner diagnosed chronic low 
back pain, musculoskeletal in origin, without radicular 
components.  The examiner stated that if X-rays showed 
significant arthritis, this could be indicative of previous 
injury as a cause for arthritis at the appellant's early age.  
Concurrent X-rays showed very mild disc narrowing at L3-L4, 
moderate disc narrowing at L4-L5, and mild disc narrowing at 
L5-S1, with no subluxation or evidence of spinal injury.  
There was mild spondylosis throughout the lower lumbar spine, 
and the sacroiliac joints were normal.

In April 2000, the RO received an undated statement by Dr. 
C.W.P., a private physician, stating that that the appellant 
had been seen by Dr. N.P., a colleague in the same medical 
practice, in March 2000.  Dr. C.W.P.'s letter states that Dr. 
N.P. had documented that the in-service accident in 1977 
could be a contributing factor in the appellant's current 
condition; at any rate, it could not be ruled out at that 
time.  (The Board notes, parenthetically, that the RO sent a 
letter to the appellant in November 2002 requesting his 
authorization to obtain medical records directly from Drs. 
N.P. and C.W.P., but the appellant did not respond.)

The appellant had a VA examination of the spine in May 2000, 
during which he reported back trauma during service (pots and 
pans fell on his back in March 1977); the appellant stated 
that he had constant low back pain thereafter.  The examiner 
confirmed the findings of the September 1999 VA examination.  
The examiner stated that it was impossible to state 
definitively that current back symptoms were the result of 
the in-service accident, as those symptoms were 
indistinguishable from degenerative disc changes that happen 
without traumatic etiology.  The examiner stated that there 
is no definitive evidence that the appellant's degenerative 
changes were secondary to the pots and pans falling on his 
back.

During his June 2000 RO hearing, the appellant testified 
that, following his March 1977 accident he continued to 
experience back pain, and that he received further treatment 
during service that is not reflected in service medical 
records.  He testified that he was having back pain at the 
time of his discharge, although that is not reflected in his 
discharge physical examination, and that he was treated for 
back pain by a civilian physician, now deceased, from 1981 
until 1985.  

The above-referenced medical evidence clearly shows that the 
appellant has been competently diagnosed with a disability of 
the lower back.  However, a veteran seeking disability 
benefits must establish not only the existence of a 
disability, but also that there is an etiological connection 
between his military service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000).

In this case, the evidence simply does not establish a nexus 
any current low back disability and his military service.  As 
noted above, there is no objective evidence that the 
appellant had a chronic back disability at the time of his 
discharge from service.  While the service medical record 
shows isolated treatments for lumbar strain, there is nothing 
to show a chronic back condition during service.  

There also is no medical evidence of any back disability for 
many years after service, and the record also includes no 
persuasive medical evidence of a nexus between current low 
back disability  and service.  The appellant has submitted 
the above-cited letter by Dr. C.W.P. as medical nexus 
evidence, but the Board does not find it probative.  First, 
Dr. C.W.P was not stating his own informed opinion, but 
rather paraphrasing a purported opinion by Dr. N.P..  The 
Board notes that hearsay medical evidence is not probative.  
See Robinette v. Brown, 8 Vet. App. 69 (1995); see also 
Warren v. Brown, 6 Vet. App. 4 (1993).   Second, the 
purported opinion that the in-service accident "could be a 
contributing factor" in the appellant's current condition is 
merely speculative.  The  Board notes that medical opinions 
expressed in speculative language ("could have caused", 
etc.) do not provide the degree of certainty required for 
medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127-28 (1998).  Finally, there is nothing in the letter 
to indicate that Dr. C.W.P. had personally examined or even 
spoken to the appellant, and there is no indication of the 
basis for the purported opinion; the Board notes that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  
 
In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection with the claim 
on appeal.  However, as a layman without appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter-such as whether there 
is a medical relationship between his current low back 
disability and his military service.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).  As such, his 
assertions in this regard have no probative value. 

The Board notes, at this point, that the appellant was 
scheduled for VA orthopedic examinations in May 2003 and 
April 2004 that were intended to further develop his claim of 
entitlement to service connection for a low back disability.  
While these examinations may have resulted in a probative 
medical opinion in support of the claim, the appellant did 
not report for any of the scheduled examinations.  Under 
these circumstances, the Board has no other choice but to 
rely on the evidence of record, which, as noted above, does 
not persuasively indicate that current low back disability is 
medically related to service, to include as a residual of in-
service injury.  

Accordingly, the Board finds that the claim for service 
connection for residuals of a low back injury must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of competent and persuasive evidence to 
support the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Service connection for DM

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred or 
aggravated during a veteran's active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In this case, the appellant's service medical record shows 
that he was treated in March 1977 for recurring headaches 
followed by blurred vision; there is no indication of 
subsequent recurrence of the problem.  He was treated in 
October 1979 for complaint of diarrhea, vomiting, nausea, 
rhinorrhea, productive cough, nasal congestion, hot and cold 
chills, sore throat, fatigue, weakness, and general body 
aches; the clinical impression was viral respiratory 
infection and gastroenteritis.  On the report of the  
appellant's separation physical examination, the endocrine 
system is checked as "normal" and all laboratory findings 
are apparently within normal limits.  Accordingly, there is 
no objective evidence that DM was present during military 
service.  

Service connection may be presumed for certain chronic 
diseases, including DM, which develop to a compensable degree 
within one year after discharge from service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
 38  C.F.R. §§ 3.307, 3.309.  However, there is no medical 
evidence in this case that DM was manifest to any degree 
during the first year after discharge.  

The Board also notes that if a veteran was exposed to an 
herbicide agent during active military service, diabetes 
mellitus shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309(e).  There is a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam War.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  However, the record does not show, and 
the appellant has not alleged, that he was ever in Vietnam or 
that he was exposed to herbicides during service, so the 
presumptions regarding herbicide exposure do not apply.

The earliest evidence of diabetes is a December 1998 VA 
treatment note showing "borderline" diabetes; a subsequent 
VA note dated in July 1999 diagnoses new Type II DM, 
following borderline DM for the previous 8 to 9 months.  The 
appellant began an insulin regimen and thereafter received 
regular VA treatment for DM.

During his June 2000 RO hearing, the appellant asserted that 
according to the American Diabetes Association (ADA) and some 
physicians to whom he has spoken, his symptoms during 
military service (blurred vision, vomiting, and fatigue) are 
symptoms of DM.  During his hearing, the appellant introduced 
into evidence an excerpt from the ADA publication Diabetes 
Care entitled "Screening for Type 2 Diabetes."  Diabetes 
Care, Vol. 23, Suppl. 1, January 2000, pg. 520-523.  This 
article, in pertinent part, states that blurred vision is a 
symptom of DM, and that Type 2 DM frequently goes undiagnosed 
for many years. 

The Board has reviewed the ADA article submitted by the 
appellant.  The Board notes that a medical article or 
treatise can provide important support when combined with an 
opinion of a medical professional if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least a plausible causality based upon 
subjective facts rather than unsubstantiated lay opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999) (emphasis 
added).  In this case, the article, while relevant to Type 2 
Diabetes in general, is not supported by any professional 
medical opinion and is accordingly not probative in regard to 
the etiology of the appellant's condition specifically.  

In addition to the medical evidence, the Board has considered 
the appellant's own assertions in connection with the claim 
on appeal.  As noted above, however, as a layman without 
appropriate medical training and expertise, the appellant is 
not competent to render a probative opinion on a medical 
matter-such as whether his DM became manifest during his 
military service or during a presumptive period.  See 
Bostain, 11 Vet. App. at 127; Routen, 10 Vet. App. at 186.  
As such, his assertions in this regard have no probative 
value. 

The Board notes, at this point, that the appellant was 
scheduled for VA endocrinology examinations in May 2003 and 
April 2004 that were intended to further develop his claim of 
entitlement to service connection for DM.  While these 
examinations may have resulted in a medical opinion in 
support of the claim, the appellant did not report for either 
of the scheduled examinations.  Under these circumstances, 
the Board has no other choice but to rely on the evidence of 
record, which, as noted above, does not persuasively indicate 
that DM was incurred in or aggravated by military service.

Accordingly,  the Board finds that the claim for service 
connection for DM  must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
competent and probative evidence to support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 


ORDER

Service connection for residuals of a low back injury is 
denied.

Service connection for DM is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


